 


WALGREEN CO.
2006 EXECUTIVE DEFERRED COMPENSATION/
CAPITAL ACCUMULATION PLAN


Walgreen Co. (the "Company") hereby establishes a nonqualified deferred
compensation program for certain of its employees as described herein. The
following shall constitute the terms and conditions of the Walgreen Co. 2006
Executive Deferred Compensation/Capital Accumulation Plan (the "Plan"),
effective January 1, 2006:

1. Purpose; Effective Date. The purpose of the Plan is to permit a select group
of management or highly compensated employees of the Company and its
participating subsidiaries (collectively referred to herein as the "Employer")
to defer the receipt of income which would otherwise become payable to them and
to provide additional benefits through crediting of interest. It is intended
that this Plan, by providing this deferral opportunity, will assist the Company
in retaining and attracting key individuals by providing them with these
benefits.



2. Administration. Full power and authority to construe, interpret, and
administer the Plan shall be vested in the Compensation Committee of the Board
of Directors of the Company (the "Committee"), as follows:



Powers of the Committee. The Committee shall have all powers necessary to
administer the Plan, including, without limitation, the power to interpret the
provisions of the Plan, to decide all questions of eligibility, to establish
rules and forms for the administration of the Plan, and to appoint individuals
to assist in the administration of the Plan and any other agents it deems
advisable.

Actions of the Committee. All determinations, interpretations, rules, and
decisions of the Committee with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final, conclusive
and binding upon all persons having or claiming to have any interest or right
under the Plan.

Delegation. The Committee shall have the power to delegate specific duties and
responsibilities to officers or other employees of the Company or to other
individuals or entities. The Committee may rescind any delegation at any time.
Except as otherwise required by law, each person or entity to whom a duty or
responsibility has been delegated shall be responsible for the exercise of such
duty or responsibility and shall not be responsible for any act or failure to
act of any other person or entity. The Committee hereby delegates responsibility
for the day-to-day administration of the Plan to the Company's Vice President of
Human Resources, who shall have the authority to assign administrative duties to
other Company employees.

Indemnification. The Company shall indemnify the members of the Committee, the
members of the Board and all Company officers and other employees responsible
for administering the Plan against any and all liabilities arising by reason of
any act or failure to act made in good faith in accordance with the provisions
of the Plan. For this purpose, liabilities include expenses reasonably incurred
in the defense of any claim relating to the Plan.

Reports and Records. The Committee and those to whom the Committee has delegated
duties under the Plan shall keep records of all their proceedings and actions
and shall maintain books of account, records, and other data as shall be
necessary for the proper administration of the Plan and for compliance with
applicable law.


3. Eligibility and Participation. Only those persons who are employed in Salary
Grades 12 through 33 or their equivalent as of January 1, 2006, shall be
eligible to become a participant in the Plan. An eligible employee shall become
a participant upon the execution of an irrevocable election under the Plan and
the acceptance of the election by the Company.



Notwithstanding the foregoing, a person who is not employed in an eligible grade
level as of January 1, 2006, but who is subsequently hired in or promoted to an
eligible position during 2006 or thereafter, may be offered the opportunity to
defer the receipt of 12 months worth of compensation under the Plan. The terms
and conditions of such deferral opportunities will be designed to mirror the
terms and conditions set forth in the remainder of this Plan, with appropriate
adjustments to account for the different deferral periods. The timing of the
deferral election and the designated deferral period with respect to any such
deferral opportunity will be structured to comply with the applicable
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations issued thereunder (the "Code").



4. Deferred Compensation Account.



 A. Each participant shall make an irrevocable election in writing (or via
    electronic means to be established by the Company) of the amount of
    compensation to be deferred under the Plan (the "deferral amount"). Such
    amount shall not be in excess of 10% of the participant's base salary as of
    January 1, 2006, and shall be in increments of no less than $1,000. The
    election shall be made prior to January 1, 2006 and shall be for the period
    January 1, 2006 through December 31, 2006. The deferral shall be reduced in
    substantially equal amounts from the base salary otherwise periodically
    payable to the participant over the 2006 calendar year (or over a portion of
    such calendar year as deemed administratively practicable), and attributable
    to service by the participant for the Employer after the date of
    participant's election.
    
    
 B. The Employer shall establish and maintain a bookkeeping account in the name
    of each participant, which shall be known as his or her "Deferred Account,"
    and which shall be credited with the amount of compensation deferred, and
    which shall reflect the accumulated value of the deferral amount. The
    accumulated value of the deferral amount shall equal the amount arrived at
    by increasing the deferral account balance by assumed simple interest
    compounded annually but credited as of the last day of each calendar month,
    calculated from January 1, 2006. Amounts paid to or on behalf of the
    participant or his or her beneficiary pursuant to this Plan, shall be
    deducted from the Deferred Account as of the first day of the month in which
    such payment is made. The rate to be used in determining the accumulated
    value of the deferral amount shall be that rate specified in the Plan
    paragraph under which payment is to be made.
    
    
 C. The participant's Deferred Account shall at all times be reflected on the
    Employer's books in accordance with generally accepted accounting practices
    as a general unsecured and unfunded obligation of the Employer. The Plan
    shall not give any person any right or security interest in any asset of the
    Employer nor shall it imply any trust or segregation of assets by the
    Employer. The participant's Deferred Account shall be distributed from the
    general assets of the Employer.
    



5. Time and Manner of Payment. The participant's Deferred Account shall be
distributed as follows:


 A. Installment Payments Following Retirement or Termination Upon Disability
    

    

     1. A participant who has not attained age 50 as of January 1, 2006 shall
        receive 15 equal annual installment payments commencing at the January 1
        of the year following his or her attainment of age 65, or as soon as
        practicable thereafter, if the participant's continuous employment with
        the employer ends by reason of Retirement or Disability. For purposes of
        this Plan:
        
        
        a. Retirement is defined as leaving the active employ of the Employer
           after attaining at least age 65, or after at least 10 years of
           service and after attaining at least age 55; and
           
           
        b. Disability shall mean that the participant is unable to engage in any
           substantial gainful activity by reason of any medically determinable
           physical or mental impairment which can be expected to result in
           death or can be expected to last for a continuous period of not less
           than 12 months, as determined in the sole discretion of the
           Committee.
           
           
     2. A participant who has attained age 50 but not age 65 as of January 1,
        2006, shall elect, at the time of making the deferral election pursuant
        to Paragraph 4A, to receive installment payments in one of the following
        manners following termination of employment by reason of Retirement or
        Disability:
        
        
        
        
        
        a. Fifteen (15) equal annual installments as described in subparagraph
           (1) above; or
           
           
        b. Ten (10) equal annual installments commencing at the January 1 of the
           year following his or her attainment of age 70, or as soon as
           practicable thereafter.
           
           
     3. A participant who attained age 65 but not age 70 as of January 1, 2006,
        shall receive 10 equal annual installments commencing at the January 1
        following his or her attainment of age 70, or as soon as practicable
        thereafter.
        
        
        
        
    
     4. A participant who has attained age 70 as of January 1, 2006, shall
        receive equal annual installments commencing at the January 1 following
        the end of the deferral period and ending on January 1 following his or
        her 79th birthday.
        
    
        

    >  

> Installment payments shall be calculated to amortize fully the accumulated
> value of the deferral amount over the payment period. For purposes of this
> Subparagraph A, the interest rate to be credited in the calculation of the
> accumulated value of the deferral amount shall be 10.5%.



 B. Interim Payments
    

> Participants who have not yet attained age 45 as of January 1, 2006 shall
> receive, in addition to the applicable payments described in the remainder of
> this Paragraph 5, an interim lump-sum payment on January 1, 2013, or as soon
> as practicable thereafter, provided that one of the following conditions is
> met:
> 
> 
>  1. The participant remains in the continuous employ of the Employer during
>     the period beginning January 1, 2006 and ending December 31, 2012; or
>     
>     
>     
>  2. The participant terminates employment due to Disability after a period of
>     continuous employment from January 1, 2006.
>     

> This interim lump-sum payment, if any, shall be an amount equal to the
> deferral amount under Paragraph 4A of this Plan. Payments under Subparagraphs
> B(1) and B(2) shall be debited from the participant's Deferral Account as of
> the first day of the month in which payment is made.

    Payment Upon Termination
    
    1. Subject to Subparagraph C(4) below, a participant who voluntarily
       terminates his or her employment with the Employer prior to Retirement or
       whose employment with the Employer is involuntarily terminated prior to
       Retirement for any reason other than Cause (as defined below), shall
       receive, as soon as practicable after such termination, a lump-sum
       payment in the amount of the accumulated value of the deferral amount.
       For purposes of this Subparagraph C(1), the rate to be credited in the
       calculation of the accumulated value of the deferral amount shall be
       7.5%.
       

 C. Subject to Subparagraph C(3) below, and notwithstanding any other provision
    of this Plan, if participant's employment with the Employer is terminated at
    any time for "Cause," the sole amount payable to or on behalf of participant
    hereunder shall be a lump-sum payment of the accumulated value of the
    participant's deferral amount, payable as soon as practicable after such
    termination of employment. For purposes of this Subparagraph C(2), the rate
    to be credited in the calculation of the accumulated value of the deferral
    amount shall be 0%. For purposes of this Subparagraph C(2), termination of
    employment for Cause shall be determined by the Committee or its delegates
    and shall mean a termination of employment for: (a) an act or acts of
    dishonesty committed by a Participant; (b) a violation of any of the
    anti-harassment or anti-discrimination policies or procedures of the
    Company; or (c) a violation of any of the other policies or procedures of
    the Company applicable to the Participant's employment or job category which
    is either: (i) grossly negligent; or (ii) willful and deliberate.
    
    
 D. Notwithstanding the remainder of this Subparagraph 5C, a lump-sum payment to
    any participant who is a "Key Employee," as such term is defined in Section
    409A of the Code, shall, to the extent necessary to comply with Section 409A
    of the Code, be paid no earlier than six months following such participant's
    termination of employment with the Employer.




 D. Payment Upon Death of the Participant
    
    1. If a participant dies after leaving the active employ of the Employer for
       Retirement as provided in Subparagraph 5A above, or while actively
       employed but after becoming eligible for Retirement (based on age and
       service), and prior to receiving any or all annual installment payments
       due the participant pursuant to Subparagraph 5A above, the Employer shall
       pay any such unpaid annual payments to the participant's beneficiary,
       commencing with the next annual payment due following the date of
       participant's death.
       
    2. If a participant dies while actively employed by the Employer and prior
       to becoming eligible for Retirement (based on age and service), no
       interim payments or annual installments pursuant to Subparagraphs 5A and
       B shall be paid by the Employer after the date of the participant's
       death, but the Employer shall as soon as practicable after the
       participant's death, pay to the participant's beneficiary, in a lump sum,
       the accumulated value of the deferral amount. For purposes of this
       Subparagraph 5D, the rate to be credited in the calculation of the
       accumulated value of the deferral amount shall be 10.5%.
       
    3. If participant dies while actively employed by the Employer after
       commencement of annual installment payments at either age 65 or 70, the
       Employer shall pay any such unpaid annual installment payments to the
       participant's beneficiary commencing with the next annual payment due
       following the date of the participant's death.



6. Noncompetition. Notwithstanding any other provision of this Plan, if the
Committee at any time determines that a participant, without having obtained the
prior written consent of the Committee or its designee, has engaged in
Competition with the Employer, the sole amount payable to the participant
hereunder shall be a lump-sum payment of the accumulated value of the deferral
amount, payable as soon as practicable after such determination. For purposes of
this Paragraph 6, the simple rate of interest applied to determine the
accumulated value of the deferral amount shall be 2%. "Competition with the
Employer" shall mean engaging, within any geographical area or market served by
the Employer and without the Employer's written consent, in the provision of
goods or services, or in any other business activity of a type offered or
engaged in by the employer, on the participant's own behalf or on behalf of
another business enterprise, while employed by the Employer or during the
24-month period following the participant's termination of employment with the
Employer. Notwithstanding the foregoing, if this Paragraph 6 applies to a
participant who is receiving or has otherwise become eligible to receive
installment payments pursuant to Paragraph 5A, then, to the extent required to
comply with Section 409A of the Code, such participant will receive installment
payments as scheduled, but such payments will be reduced such that rate of
interest applied to determine the accumulated value of the entire deferral
amount shall be 2%.



7. Beneficiary Designation. A Participant may, from time to time, designate any
legal or natural person, persons or entity (who may be designated contingently
or successively) to whom or to which payments are to be made if the participant
dies before receiving payment of all amounts due hereunder, by signing a form
approved by the Committee. A beneficiary designation form shall be effective
only after the signed form is filed with the Employer while the participant is
alive. Such forms may be submitted electronically pursuant to reasonable
procedures established by the Company for such purpose. A properly filed
designation shall cancel all beneficiary designation forms signed and filed
earlier. If the participant fails to designate a beneficiary as provided above,
or if all designated beneficiaries of the participant die before the participant
or before complete payment of all amounts due hereunder, the Employer, in its
discretion, may pay the unpaid amounts to one or more of such participant's
relatives by blood, adoption, or marriage in any manner permitted by law which
the Committee considers to be appropriate, including, but not limited to,
payment to the legal representative or representatives of the estate of the last
to die of the participant and the participant's designated beneficiaries. The
Committee may also permit beneficiaries to designate their own beneficiaries
following the participant's death.



8. Facility of Payment. If the Employer has, for any reason, doubt as to the
proper person to whom to make payment, the Employer may withhold payment until
instructed by a final order of a court of competent jurisdiction. Any payment
hereunder made by the Employer in good faith shall fully discharge the Employer
from its obligation with respect to such payment.



9. Insurance. The Employer may, in its sole discretion, purchase a policy or
policies of insurance on the life of any participant or disability insurance
with respect to a participant, the cash value, if any, and proceeds of which
may, but need not, be used by the Employer to satisfy part or all of its
obligations hereunder. The Employer will be the owner of any such policies and
neither a participant nor any other person or entity claiming through the
participant shall have any ownership rights in such policies or any proceeds
thereof. Each participant, as a condition of receiving any benefits hereunder,
on behalf of himself/herself or any person or entity claiming through him or
her, shall cooperate with the Employer in obtaining any such insurance that the
Employer desires to purchase by submitting to such physical examinations,
completing such forms, and making such records available as may be required by
the Employer from time to time.



10. Effect on Other Benefits. The deferral amount shall be included in the
participant's compensation for the year of deferral for the purpose of
calculating the participant's bonuses and awards under any incentive or similar
compensation plan or program of the Employer, insurance, and other employee
benefits, except that in accordance with the terms of any plan qualified under
Section 401(a) of the Code maintained by the Employer, the amount deferred under
Paragraph 4 shall not be included as compensation in the year of deferral for
purposes of calculating the benefits or contributions by or on behalf of the
participant under such plan or plans. Payments shall be excluded from
compensation in years paid for purposes of calculating the participant's bonuses
and awards under any incentive or similar compensation plan or program of the
Employer, insurance, and other employee benefits, except that in accordance with
the terms of any plan qualified under Section 401(a) of the Code maintained by
the Employer, payments to active employees shall be included as compensation in
the year paid.



11. Nonalienation. Neither a participant nor anyone claiming through him or her
shall have any right to commute, sell, assign, transfer, or otherwise convey the
right to receive any payments hereunder, which payments and the rights thereto
hereby are expressly declared to be nonassignable and nontransferable, nor shall
any such right to receive payments hereunder be subject to the claims of
creditors of a participant or anyone claiming through him or her to any legal,
equitable, or other proceeding or process for the enforcement of such claims.



12. Tax Withholding. Notwithstanding the provisions of Paragraph 11, the
Employer may withhold from any Plan benefit or payment such amount or amounts as
may be required for purposes of complying with the tax withholding or other
provisions of the Code or the Social Security Act or any state income tax act or
for purposes of paying any estate, inheritance or other tax attributable to any
benefit or payment hereunder.



13. Nonsecured Promise. The rights under this Plan of each participant and any
person or entity claiming through him or her shall be solely those of an
unsecured, general creditor of the Employer. Any insurance policy or other asset
acquired or held by the Employer shall not be deemed to be held by the Employer
for or on behalf of any participant, or any other person, or to be security for
the performance of any obligations hereunder of the Employer, but shall, with
respect to this Plan, be and remain a general, unpledged, unrestricted asset of
the Employer.



14. Independence of Plan. Except as otherwise expressly provided herein, this
Plan shall be independent of, and in addition to, any other employment agreement
or employment benefit agreement or plan or rights that may exist from time to
time between the parties hereto. This Plan shall not be deemed to constitute a
contract of employment between the parties hereto, nor shall any provision
hereof restrict the right of the Employer to discharge any participant, or
restrict the right of any participant to terminate his or her employment with
the Employer.



15. Amendment. The Company may in its sole discretion amend the Plan from time
to time by action of the Board of Directors of the Company (the "Board") or the
Committee. No such amendment shall alter a participant's right to receive a
payment due under the terms of the Plan at the date of amendment.
Notwithstanding any other provision of the Plan, from and after a Change of
Control, the Company may not amend the Plan to reduce the rate to be credited in
calculating the accumulated value of participant's deferral amount below the
rate that would have been utilized had his or her employment been terminated or
the Plan terminated as of the date of the adoption of the amendment or, if more
favorable, below the highest rate provided at any time during the 90-day period
prior to the Change of Control. Neither the terms of this Paragraph 15 nor those
of Paragraph 16 may be amended so as to diminish the rights of a participant
under such provision from or after a Change of Control or in anticipation of a
Change of Control, and any such purported amendment shall be null and void. For
this purpose, a "Change of Control" shall mean:



The acquisition, other than from the Company, by any individual, entity, or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding, for this
purpose, any such acquisition by the Company or any of its subsidiaries, or any
employee benefit plan (or related trust) of the Company or its subsidiaries, or
any corporation with respect to which, following such acquisition, more than 50%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by the individuals
and entities who were the beneficial owners, respectively, of the common stock
and voting securities of the Company immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the then outstanding shares of common stock of the Company or
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors, as the case may
be; or



Individuals who, as of the date hereof, constitute the Board (as of the date
hereof the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act); or



 C. Approval by the shareholders of the Company of a reorganization, merger, or
    consolidation, in each case, with respect to which all or substantially all
    the individuals and entities who were the respective beneficial owners of
    the common stock and voting securities of the Company immediately prior to
    such reorganization, merger, or consolidation do not, following such
    reorganization, merger, or consolidation, beneficially own, directly or
    indirectly, more than 50% of, respectively, the then outstanding shares of
    common stock and the combined voting power of the then outstanding voting
    securities entitled to vote generally in the election of directors, as the
    case may be, of the corporation resulting from such reorganization, merger,
    or consolidation, or a complete liquidation or dissolution of the Company or
    of the sale or other disposition of all or substantially all of the assets
    of the Company.

16. Successors; Change of Control. The terms and conditions of this Plan and
deferral election shall inure to the benefit of and bind the Company, the
Employer, and the participant, including his or her successors, assigns, and
personal representatives. If substantially all of the assets of the Company are
acquired by another corporation or entity or if the Company is merged into, or
consolidated with, another corporation or entity, then the obligations created
hereunder shall be obligations of the successor corporations or entity. Further,
if the employment of a participant were to be involuntarily terminated during a
period of five years following a Change of Control (as defined in Paragraph 15
above) for reasons other than Cause (as defined in Subparagraph 5C(3)), such
termination shall be treated as Retirement by the participant for all purposes
of this Plan, except to the extent that such treatment would result in any
payment made under this Plan being nondeductible by the Employer for federal
income tax purposes by reason of Section 280G of the Code. A payment shall only
be deemed to be nondeductible for purposes of this Paragraph 16 if the Employer
provides the participant with an opinion of counsel reasonably acceptable to the
participant to that effect.

17. Termination of the Plan; Termination of Plan Participation. Notwithstanding
any other provision of this Plan, if the Committee determines that participation
by one or more participants shall cause the Plan to be subject to Part 2, 3 or 4
of Title I of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), the entire interest of such participant or participants under the
Plan may be paid immediately to such participant or participants, to the extent
the Committee determines such immediate payment is consistent with Code Section
409A, or shall otherwise be segregated from the Plan in the discretion of the
Committee, and such participant or participants shall cease to have any interest
under the Plan. The Company may terminate this Plan by action of the Board or
the Committee if the Committee, in its sole and absolute discretion, determines
that any change in federal or state law, or judicial or administrative
interpretation thereof, has materially affected the cost of providing the
benefits otherwise payable under this Plan, or for any other reason whatsoever.
Upon such termination, to the extent the Committee determines that immediate
payment is consistent with Code Section 409A, the entire interest of each
participant under the Plan may be paid in one lump sum, as soon as practicable
after such termination of the Plan. For purposes of this Paragraph 17, all
lump-sum payments shall equal the accumulated value of the deferral amount, and
the rate to be credited in the calculation of the accumulated value of the
deferral amount shall be 10.5%



18. Claims and Appeals Procedures. The following claims and appeals procedures
shall apply under the Plan pursuant to the requirements of ERISA and the
Department of Labor regulations issued thereunder:

 A. Presentation of Claim. Any participant or beneficiary of a deceased
    participant (such participant or beneficiary being referred to below as a
    "Claimant") may deliver to the Company's Director of Compensation and
    Benefits (or such other employee or group of employees designated by the
    Committee to consider written claims under the Plan) (the "Administrator") a
    written claim for a determination with respect to the amounts distributable
    to such Claimant from the Plan. If such a claim relates to the contents of a
    notice received by the Claimant, the claim must be made within 60 days after
    such notice was received by the Claimant. The claim must state with
    particularity the determination desired by the Claimant. All other claims
    must be made within 180 days of the date on which the event that caused the
    claim to arise occurred. The claim must state with particularity the
    determination desired by the Claimant.
    
    
 B. Notification of Decision. The Administrator shall consider a Claimant's
    claim within 90 days after its receipt (180 days if the Administrator
    determines additional time is required for administrative reasons), and
    shall notify the Claimant in writing or electronically:
    

 1. that the Claimant's requested determination has been made, and that theclaim
    has been allowed in full; or
    
    
 2. that the Administrator has reached a conclusion contrary, in whole or in
    part, to the Claimant's requested determination, and such notice must set
    forth in a manner calculated to be understood by the Claimant:
    
    

 a. the specific reason(s) for the denial of the claim, or any part of it;
    
    
 b. specific reference(s) to pertinent provisions of the Plan upon which such
    denial was based;
    
    
 c. a description of any additional material or information necessary for the
    Claimant to perfect the claim, and an explanation of why such material or
    information is necessary; and
    
    
 d. an explanation of the claim review procedure set forth in Subparagraph C
    below, and of the Claimant's right to bring suit under ERISA if the claim is
    denied on review.
    

 C. Review of a Denied Claim. Within 60 days after receiving a notice from the
    Administrator that a claim has been denied, in whole or in part, a Claimant
    (or the Claimant's duly authorized representative) may file with the
    Committee a written request for a review of the denial of the claim.
    Thereafter, but not later than 30 days after the review procedure began, the
    Claimant (or the Claimant's duly authorized representative):
    
    
     1. may review pertinent documents;
        
        
     2. may submit written comments or other documents; and/or
        
        
     3. may request a hearing, which the Committee, in its sole discretion, may
        grant.
        
        

 D. Decision on Review. The Claimant's request for review shall be considered by
    the Committee (or by such other individual or individuals designated by the
    Committee to consider written appeals under the Plan). The Committee shall
    render its decision on review promptly, and not later than 60 days after the
    filing of a written request for review of the denial, unless a hearing is
    held or other special circumstances require additional time, in which case
    the Committee's decision must be rendered within 120 days after such date.
    Such decision must be written in a manner calculated to be understood by the
    Claimant, and it must contain specific reasons for the decision, specific
    reference(s) to the pertinent Plan provisions upon which the decision was
    based, and such other matters as the Committee deems relevant.
    
    
 E. Legal Action. A Claimant's compliance with the foregoing provisions of this
    Paragraph 18 is a mandatory prerequisite to a Claimant's right to commence
    any legal action with respect to any claim for benefits under this Plan. Any
    such legal action must commence within six months of receipt of the
    Committee's decision on review.

19. Trust Fund. The Employer shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Committee may approve, for the
purpose of assisting in the payment of such benefits. Although such a trust may
be irrevocable, its assets shall be held for payment of all of the Employer's
general creditors in the event of insolvency. To the extent any benefits
provided under the Plan are paid from any such trust, the Employer shall have no
further obligation to pay them. If not paid from the trust, such benefits shall
remain the obligation of the Employer.



20. Responsibility for Legal Effect. Neither party hereto makes any
representations or warranties, express or implied, or assumes any responsibility
concerning the legal, tax, or other implications or effects of this Plan.



21. Severability. If any provision of the Plan shall be found to be invalid or
unenforceable by a court of competent jurisdiction, the validity or
enforceability of the remaining provisions of the Plan shall remain in full
force and effect.



22. Paragraph Headings. The Paragraph headings used in this Plan are for
convenience of reference only and shall not be considered in construing this
Plan.



23. Controlling Law. The Plan shall be construed in accordance with the laws of
the state of Illinois.